Citation Nr: 0415465	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  98-12 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left knee injury. 



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to April 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In an unappealed April 1984 rating decision, the RO denied 
service connection for residuals of a left knee injury.  In 
January 1997, the veteran petitioned the RO to reopen the 
claim.  In February 2004, the RO adjudicated the claim on the 
merits without regard to finality of the April 1984 rating 
decision.  Regardless of how the RO adjudicated the claim, 
the Board still has the jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened.  38 
U.S.C.A. §§ 5108, 7105(c); Jackson v. Principi, 265 F.3d 
1366, 1369 (2001).

For this reason, the issue has been reframed as stated on the 
first page of this decision. 

After a review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


REMAND

The veteran contends that during service in about November 
1985 he injured his left knee injury and he was treated at 
Kitzigen, Germany. 

The available service medical records start with entries in 
March 1986 and contain no reference to treatment in 1985. 

In November 2001, the RO requested inpatient clinical 
records, pertaining to the left knee injury.  In a response, 
dated in June 2000, NPRC, the Federal custodian of the 
records, advised the RO that the records had not been retired 
to NPRC.  The RO subsequently determined that further 
attempts at obtaining the records would be futile. 

In August 2003, the RO notified the veteran that since the 
claim had been denied as not well grounded in the August 1997 
rating decision and since the Veterans Assistance Act of 2000 
(VCAA) eliminated the requirement of a well-grounded claim, 
the claim was to be readjudicated under the VCAA, which 
provides for an enhanced duty to notify and duty to assist a 
claimant in obtaining evidence to substantiate the claim. 

Under the VCAA duty to assist, VA will make as many requests 
as necessary to obtain relevant records in the custody of a 
Federal agency, which includes service department medical 
records, unless VA determines that further efforts to obtain 
the records would be futile.  38 C.F.R. § 3.159(c)(2). 

In this case, the relevant records have not been retired to 
NPRC.  This does not mean that the records do not exist and 
does not preclude a request directly to the service 
department facility that has been identified.  Accordingly 
under the VCAA duty to assist, the case is REMANDED for the 
following action:

1.  Request that the veteran provided any 
evidence in his possession that pertains 
to the claim. 

2.  Request the inpatient records for 
treatment of a left knee injury in 
November 1985 from the service department 
medical facility in Kitzigen, Germany. 

3.  After the requested development has 
been completed, adjudicate the claim 
considering any additional evidence.  If 
the benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




